Citation Nr: 0204542	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  01-01 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for perforated viscus with resultant 
colostomy as the result of a colonoscopy at a Department of 
Veterans Affairs (VA) medical facility in December 1999.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the VA Regional 
Office (RO) in Jackson, Mississippi, which denied the claim 
on appeal.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran underwent an elective colonoscopy at a VA 
medical facility in December 1999 for polyp removal.

3.  Thereafter, the veteran underwent a colostomy due to a 
perforated colon at a private hospital.

4.  The evidence of record does not establish that the 
perforated colon was due to carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of VA, or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement compensation under the 
provisions of 38 U.S.C.A. § 1151 for perforated viscus with 
resultant colostomy as the result of a colonoscopy at a VA 
medical facility in December 1999 are not met.  38 U.S.C.A. 
§§ 1151, 5103A (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151 (West 1991).  In 
pertinent part, 38 U.S.C.A. § 1151 provides that a disability 
is a qualifying disability if: 

the disability  . . . was not the result 
of such veteran's own willful misconduct, 
and the disability . . . was caused by 
hospital care, medical or surgical 
treatment, or examination . . . and the 
proximate cause of the disability . . . 
was carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the part of 
[VA] . . . or an event not reasonably 
foreseeable . . . .

In essence, the veteran is seeking entitlement to 
compensation benefits for additional disability pursuant to 
38 U.S.C.A. § 1151.  This claim is predicated on the 
contention that a VA physician negligently performed a 
colonoscopy, which resulted in a perforated colon ultimately 
requiring that the veteran undergo emergency surgery and 
mandated the necessity of a permanent colostomy.

The facts are essentially not in dispute.  In December 1999, 
the veteran underwent an elective colonoscopy in order to 
remove polyps.  The veteran signed a consent form for the 
procedure.  Risks were listed as bleeding, infection, 
reaction to sedation, and possible perforation with possible 
surgical intervention.  The Procedure Report reflected that 
the procedure was performed by Dr. C. in the presence of Dr. 
A.  It was later learned that Dr. C. was apparently a Fellow 
in Gastroenterology and Dr. A. was the attending physician of 
record.  The clinical impression was a normal colonic mucosa, 
multiple small polyps from the ascending colon to the rectum, 
and multiple medium diverticula in the sigmoid colon and 
rectum.  The polyps were removed, and a biopsy was done.  The 
Procedure Report specifically notes that there were no 
complications associated with the procedure.

According to the veteran's statements and testimony, and 
supported by his wife's testimony, the veteran was bloated 
immediately after the procedure and was very ill throughout 
the first night.  A Telephone Contact Form indicates that a 
VA nurse called the veteran the following morning and spoke 
to the veteran's wife.  The Telephone Contact Form related 
that the veteran had a "rough night" with nausea and 
vomiting but was feeling better.  The veteran and his wife 
have subsequently disputed the characteristic that the 
veteran was better.  Nonetheless, because his over-all 
condition had not improved, he sought treatment at a local 
emergency room for complaints of abdominal pain, nausea, 
vomiting, and abdominal distention.  According to private 
physician and hospital records, he denied fever or chills but 
reported a small amount of rectal bleeding.  After a physical 
examination, it was determined that he had a perforated 
viscus, probably as a result of the colonoscopy the previous 
day.  He was transferred to another private hospital and 
underwent an exploratory laparotomy with low anterior 
resection of the colon, drainage of intraperitoneal pelvic 
abscess, and colostomy.  He now has a permanent colostomy.

The veteran contends, in essence, that he is entitled to 
service connection because VA made an error during his 
colonoscopy which caused him to undergo additional surgery 
and left him with a colostomy and "less a person."  He also 
contends that the procedure was "botched" and that the 
procedure was performed by a doctor in training.  At a 
hearing before the RO, the veteran and his wife explained the 
events of the day, including waiting for the procedure, never 
speaking with the doctor afterward, the veteran's discomfort 
after the procedure, and his pain and vomiting throughout the 
night.  The veteran's wife noted that a nurse called from VA 
the following morning and she told the nurse that the veteran 
had a horrible night and she wanted to speak with the doctor.  
She related that the nurse went to get the doctor but he 
never came to the telephone and she finally hung up.  

Upon further questioning, she indicated that she was never 
told to bring him back to the VA hospital.  The veteran's 
wife further testified that she called her local hospital and 
was told to bring him to the local hospital immediately.  He 
was subsequently transferred to another hospital and 
ultimately underwent surgery for a colostomy.  She stressed 
that she never spoke to the VA doctor after the veteran's 
colonoscopy, was never told whether polyps had been removed, 
and was only told by the nurse to watch for bleeding and 
other side effects.  The veteran reported that he was never 
told the risks of the procedure but acknowledged that he 
signed the consent form.  

Under the current law, the question is whether perforated 
colon was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA, or that the event was not reasonably 
foreseeable.  In other words, it is simply not enough to 
establish that the colonoscopy at the VA medical facility 
resulted in the perforated colon and the need for a 
colostomy; but rather, it must be shown that VA acted 
negligently in bringing about the additional disability.

In an August 2001 VA rectum and anus examination report, the 
examiner noted that the veteran had undergone a May 1999 
screening sigmoidoscopy and was found to have polyps in the 
proximal sigmoid colon and rectum.  He was subsequently 
scheduled for a colonoscopy, which was performed in December 
1999.  The examiner noted that small polyps were removed and 
multiple diverticula were also found in the sigmoid colon and 
rectum.  The examiner also remarked that there was no mention 
of complications associated with the procedure.  The veteran 
reported that he felt bloated and weak prior to discharge and 
experienced abdominal pain, nausea, vomiting, and abdominal 
bloating at home throughout the first night.  The following 
morning, the veteran's wife received a call from a VA nurse 
and attempted to speak with the doctor but was put on hold 
for too long and hung up.  The veteran then sought treatment 
at the local county hospital because they had no 
transportation to the VA hospital.  He was diagnosed as 
having free air under the diaphragm presumably due to a 
perforated bowel.  He underwent a colostomy and had a good 
post-operative recovery.  The clinical impression was 
perforated diverticulum during colonoscopy.

With respect to the issue of whether VA was negligent during 
the procedure or thereafter, the August 2001 VA examiner 
indicated that the veteran gave his informed consent for the 
procedure, which specifically mentioned the risk of bleeding, 
perforation, infection, and the need for surgical 
intervention.  He also noted that bloating was not unusual 
after such a procedure.  He remarked that the discharge 
instructions informed the veteran to report to a hospital 
with continued symptoms.  The examiner explained that a 
colonoscopy is a procedure used increasingly for colon cancer 
diagnosis and removal of polyps.  Perforation is a known 
complication that occurs with a frequency of 1 in 1000 to 1 
in 3000 procedures.  He related that the veteran was given 
proper instructions at the time of discharge, appropriately 
sought treatment from the local county hospital the following 
morning, and was correctly diagnosed.  

The examiner specifically noted that he found no evidence of 
negligence, that perforation was a "well known" side effect 
of colonoscopy, that the veteran had signed the appropriate 
consent forms, that he was given appropriate post-colonoscopy 
instructions and told to contact his physician immediately 
with any problems.

For purposes of this decision, the Board will focus on the 
actions of VA at the time of the procedure and thereafter.  
First, the Board has considered the actions of the VA 
personnel prior to the procedure and notes that the veteran 
signed a consent form.  The veteran has acknowledged that he 
signed the form; therefore, there is no issue as to the 
authenticity of the document.  While he testified that he was 
not told that a perforation was a possible risk, the Board 
finds that the signed consent form establishes that the VA 
attending physician explained the nature of the procedure and 
the possible side-effects to the veteran prior to the 
procedure itself.

Of note, the consent form specifically identified the name of 
the procedure, listed the physicians who performed the 
procedure, and was signed by the attending physician 
attesting to the fact that he had "counseled the patient as 
to the nature of the proposed procedure, attendant risks 
involved, and expected results."  By his signature, the 
veteran acknowledged that he understood the nature of the 
attendant risks.  Despite the veteran's contentions to the 
contrary, the Board is persuaded that the VA attending 
physician made the veteran aware of the possible side effects 
of the procedure, including a possible perforation with 
possible surgical intervention.

The Board is also inclined to find that the veteran was 
properly informed of the risks of the procedure as the side-
effects were specifically typed onto the consent form, as 
opposed to generically appearing on the form, and that the 
typewritten side-effects were of a larger font than the rest 
of the form and, therefore, readily seen.  Further, the 
Procedure Report also noted that the veteran was advised of 
the benefits, risks, and alternatives prior to the procedure.  
In addition, a pre-operative nursing note indicated that the 
post-operative expectations were explained to the veteran 
providing addition support for the finding that the veteran 
was properly informed of the risks ahead of time.  Based on 
this contemporaneous medical evidence, the Board assigns more 
probative weight to the evidence (including the consent form, 
the Procedure Note, and the nursing pre-operative notes) 
which shows that the veteran was informed of the possible 
side-effects than to his subsequent statements that no one 
discussed the possible side-effects with him prior to the 
procedure.

Next, the Board will consider whether VA was negligent during 
the procedure itself.  For purposes of this decision, which 
is readily supported by the medical evidence, there is little 
doubt that the perforation occurred as a result of the 
procedure.  However, this fact alone is not, in and of 
itself, evidence of negligence.  To this end, the Board again 
places greater probative weight on the contemporaneous 
medical evidence of record reflecting that there was no 
indication of side-effects during the procedure as shown by 
the notation on the Procedure Report that "there were no 
complications associated with the procedure."  This suggests 
to the Board that the VA medical personnel had no reason to 
believe that a perforation had occurred at that time.  While 
the veteran subsequently reported that he was bloated and 
weak at the time of discharge, the August 2001 examiner 
indicated that bloating "was not unusual" after the 
procedure.  Therefore, the Board finds that there is no basis 
to support a finding that VA acted negligently at the time of 
the procedure.

The Board also notes that there has been some suggestion that 
Dr. C., who actually performed the procedure, was a 
"trainee."  However, the Board notes that the RO sought 
clarification of Dr. C.'s status and found that he was a 
"Fellow."  As a matter of general information, a medical 
Fellow is a physician who has graduated from medical school, 
completed a residency, and is completing further specialized 
training as a Fellow.  Because of the level of medical 
education and advanced training of Fellows, the Board finds 
that the characterization of a medical Fellow as a 
"trainee" is inaccurate.  

Moreover, the Procedure Report indicates that Dr. C. 
performed the procedure in the presence of the attending 
physician.  This appears to be somewhat standard procedure 
because the Board notes that the veteran underwent a similar 
procedure (a sigmoidoscopy) in May 1999, which was also done 
by another physician (presumably a Fellow) "with [the] 
attending physician present throughout the procedure."  This 
suggests to the Board that there was nothing particularly 
unusual or out of the ordinary in another physician 
performing the procedure under the guidance of an attending 
physician.  Therefore, the Board finds no reason on which to 
establish negligence or carelessness on this basis.

Further, the veteran maintained that VA acted improperly 
because the nurse who called the following morning should 
have directed him to immediately seek medical care.  He 
suggests that not to have done so was negligent.  However, 
the Board does not agree.  There is no doubt that the veteran 
received post-operative instructions as evidenced by a 
nursing note indicating that the post-operative expectations 
were explained to the veteran.  Moreover, a notation on the 
Same Day Surgery nursing record related that the veteran was 
able to verbalize an understanding of post-operative 
instructions.  Finally, while there is a factual dispute 
between what the veteran's wife told the nurse over the 
telephone (that the veteran was no better) and the Telephone 
Contact Form (that the veteran had a rough night but was 
improved), the Board finds that this discrepancy does not 
rise to the level of negligent care.  

The Board has carefully considered the veteran's and his 
wife's sworn and written statements that VA's negligence 
resulted in a perforation of the veteran's colon resulting in 
a permanent colostomy.  Although their statements and sworn 
testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran's and his wife's 
assertions are of little probative value in light of the 
other objective evidence of record.  They lack the medical 
expertise to offer an opinion as to whether the perforation 
of his colon during a colonoscopy was due to carelessness, 
negligence, lack of proper skill, error in judgment of 
similar instance of fault on the part of VA.  Likewise, 
medical expertise is required to establish whether a 
perforation of the colon is a reasonably foreseeable risk 
involved in undergoing a colonoscopy with biopsies and polyp 
removal.  Accordingly, the Board accords their testimony, 
while found to be truthful, of less probative weight as to 
the medical questions at issue.

On the other hand, the Board is compelled to place greater 
weight on the opinion of the VA examiner.  The Board is 
persuaded by the August 2001 opinion that there was no 
evidence of negligence on the part of VA, which specifically 
addressed the issue of whether VA caused the perforation from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or 
from an event not reasonably foreseeable.  Given that the 
August 2001 report was rendered to address the exact issue on 
appeal, the Board places great weight on the reviewing 
examiner's medical opinion.

On a final procedural note, in denying the veteran's claim, 
the Board has taken into consideration the recent enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 
2001)) as well as the VA regulations issued in August 2001 
implementing the provisions of the VCAA, Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Among other things, the VCAA 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to notification and 
the duty to assist, and superseded the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the veteran, or 
indication from a review of the record, that there are any 
remaining or additional records to be obtained for purposes 
of satisfying the duty to assist.  To this end, the Board 
notes that the medical records contemporaneous with the 
events of the procedure and thereafter are associated with 
the claims file, including VA and private treatment records.  
Further, the requirement to provide notice to a claimant of 
any information or medical or lay evidence that is necessary 
to substantiate a claim has been similarly satisfied.  

The veteran was also provided with a summary of the pertinent 
laws and regulations, and the application of those laws to 
his claim, in the statement and supplemental statement of the 
case that was provided to him by RO.  The veteran (and his 
wife) were also given an opportunity to present his arguments 
before a RO hearing officer.  Further, as noted above, the 
medical records related to the veteran's 1999 procedure are 
associated with the record, as well as a current medical 
opinion addressing the issue on appeal.  As a consequence, 
the veteran was made fully aware of what was required to 
substantiate his claim.  The Board also notes that the 
unsubstantiated lay opinions are not supported by any medical 
evidence.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied.


ORDER

The claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for perforated viscus with 
resultant colostomy as the result of a colonoscopy at a VA 
medical facility in December 1999 is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

